DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 8- 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grim et al. (US 5,329,705). With respect to claims 1-2, 4 and 8-9, Grim et al. discloses a foot pain relief device (inner sole assembly 52, see figure 2) comprising: a bottom layer(foam bladder layer with hook type securing material 54 on the lower side) including: a bottom surface (lower surface with hook type securing material 54); a top surface (upper surface of the bladder 64 by prevent movement between said top layer and said bottom layer (the individual resilient sections such as the section 68, have hook or loop type securing material 72 on their lower surfaces, and the upper surface of the bladder 64 has mating hook and loop type material for removably securing sections such as section 68 in place to provide a relatively smooth upper surface); and wherein said plurality of spaced protrusions of said bottom layer and said plurality of spaced protrusions of said top layer are formed having a cone shape (explicit to hook and loop fasteners).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grim et al. in view of Donzis et al. (US 2012/0246971). Grim et al. as described above discloses all the limitations of the claims except for the upper panel to be formed from a material adapted to retain moisture from a user’s foot and reduce odor.
	With respect to claims 3 and 6-7, Grim et al. discloses wherein said top layer (inner sole 66) is formed from a lower panel and an upper panel (inner sole 66 may be formed of three layers 102, 104 and 106, which are bonded together. These three layers 102, 104 and 106 may be of progressively different softness and resiliency); wherein said lower panel is adapted to releasably attach to said top surface of said bottom layer (see figure 3); and said upper panel is connected to said lower panel and formed from a material (resilient material). Grim et al. is silent to the material of the upper panel to be formed from a material adapted to retain moisture from a user’s foot and reduce odor. Donzis et al. discloses a foot device with a top panel and bottom panel, wherein the top panel/fabric layer 25 may be composed of a thin natural or synthetic material, such as nylon or polyester, which absorbs moisture from the foot and helps to prevent the foot .
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grim et al. Grim et al. as described above discloses all the limitations of the claims except for the bottom layer to be made of rigid material.
	With respect to claim 5, Grim et al. discloses wherein said bottom layer (64) is formed from a material; and wherein said top layer is formed from a compressible material (resilient material). It would have been obvious to one of ordinary skill in the art to make the bottom layer of Grim et al. from a rigid material, to better cradle and support the top layer of the foot pain relief device. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



    PNG
    media_image1.png
    651
    762
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are foot pain relief devices analogous to applicant’s instant invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
01/21/2022